Nichols, J.
Action by appellee for damages for injuries to a motor truck owned by appellee, and which was injured by collision with appellant’s interurban car. Trial by jury, verdict for $800. Judgment on the verdict, after the motion for a new trial was overruled. The only error presented is the action of the court in overruling appellant’s motion for a new trial. The *301questions presented upon such motion depend on the general bill of exceptions. The motion for a new trial was overruled December 15, 1919, at which time sixty days was given to file the bill of exceptions. The bill of exceptions was filed February 14, 1920, sixty-one days after the motion for a new trial was overruled and time given to file the bill of exceptions. Too late. The judgment is affirmed. •